 
Exhibit 10.1
 
REDEMPTION AGREEMENT


This Agreement (the “Agreement”) is made as of the 14th day of November, 2007 by
and between Heratsi Pharmaceuticals, Inc., a Delaware corporation having its
offices at 933 Mamaroneck Avenue, Suite 103, Mamaroneck, NY 10543 (the “Issuer”)
and Anna Kazanchyan, M.D., with an address at 25 Allegra Court, White Plains, NY
10603 (the “Seller”).


WITNESSETH:
 
WHEREAS, the Seller is the owner of 14,000,000 shares (the “Shares”) of the
Issuer’s common stock, par value $.0001 per share (“Common Stock”); and
 
WHEREAS, the Seller desires to sell to the Issuer, and the Issuer desires to
purchase from the Seller, all 14,000,000 Shares owned by the Seller, on and
subject to the terms of this Agreement;
 
WHEREFORE, the parties hereto hereby agree as follows:
 
1.  Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Seller shall sell the Shares to the Issuer, and
the Issuer shall purchase the Shares from the Seller for an aggregate purchase
price (the “Purchase Price”) equal to fifty thousand dollars ($50,000), to be
paid as follows: (a) $16,700 upon the execution and delivery of this Agreement
(the “Cash Portion of the Purchase Price”) and (b) a promissory note, in the
form annexed hereto as Exhibit A (the “Note”) for $33,300 shall be delivered to
Seller upon the execution and delivery hereof. The Note shall provide that the
principal amount therein shall be paid no later than two business days after the
Issuer has (i) completed a transaction pursuant to which the Issuer is no longer
a “shell company” as defined in Rule 12b-2 promulgated under the Securities
Exchange Act of 1934, as amended and (ii) has received approval to commence the
trading of its securities on the Pink Sheets LLC, the Nasdaq Over-the-Counter
Bulletin Board or other established trading market equivalent or better thereto.
The sale of the Shares shall be subject to the other terms and conditions
described and set forth in the Note such as the redemption terms stated therein.
 
2.  Closing. The purchase and sale of the Shares shall take place upon execution
and delivery of this Agreement (the “Closing”), to be held at such time and
place as shall be determined by the parties. At the Closing, the Seller shall
deliver to the Issuer certificates for the Shares, duly endorsed in form for
transfer to the Issuer and the Issuer shall pay the Cash Portion of the Purchase
Price and deliver the Note to Seller. At Closing, the Shares, as well as
appropriate blank stock powers from the Issuer, shall be placed in escrow with
Feldman Weinstein & Smith LLP, as escrow agent, pursuant to an escrow agreement
in the form of Exhibit B hereto (the “Escrow Agreement”). In addition, Appian
International, LLC shall have placed all shares of Common Stock owned by it, as
well as appropriate blank stock powers, in escrow pursuant to the Escrow
Agreement.
 
3.  Representations of Seller.
 
(a)  Seller has all necessary power and authority to enter into and to perform
her obligations hereunder. This Agreement constitutes the valid and binding
obligation of Seller, enforceable against her in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
(b)  Seller owns all rights, titles and interests in and to, and has the rights
to transfer to the Issuer, in connection with the redemption provided for
herein, all of the Shares being redeemed by the Issuer, pursuant to the terms of
this Agreement, free and clear of all liens, security interests, charges and
other encumbrances.
 
4.  Representations of Issuer
 
1

--------------------------------------------------------------------------------


 
(a)  The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
(b)  The Issuer has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by the Issuer of this Agreement have been duly authorized by all
necessary action on the part of the Issuer and its board of directors. This
Agreement constitutes the valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 
5.  Miscellaneous. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. If any
section, term or provision of this Agreement shall to any extent be held or
determined to be invalid or unenforceable, the remaining sections, terms and
provisions shall nevertheless continue in full force and effect. This Agreement
shall be governed and construed in accordance with the laws of the State of New
York applicable to agreements executed and to be performed wholly within such
State, without regard to any principles of conflicts of law. This Agreement
shall be binding upon the parties and their respective heirs, executors,
administrators, legal representatives, successors and assigns; provided,
however, that neither party may assign this Agreement or any of its rights under
this Agreement without the prior written consent of the other party. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
 
/s/ Anna Kazanchyan, M.D.  

--------------------------------------------------------------------------------

ANNA KAZANCHYAN, M.D.
 
 
HERATSI PHARMACEUTICALS, INC.
 
By: /s/ Anna Kazanchyan, M.D.

--------------------------------------------------------------------------------

Anna Kazanchyan, M.D., President


2

--------------------------------------------------------------------------------



EXHIBIT A


PROMISSORY NOTE


Loan Amount: $33,300 (Thirty Three Thousand Three Hundred Dollars: U.S. Dollars)
(the “Loan Amount”)
Date: November __, 2007
 
This Promissory Note (the “Note”) is executed as of this date first written
above by Heratsi Pharmaceuticals, Inc., a Delaware corporation having its
offices at 933 Mamaroneck Avenue, Suite 103, Mamaroneck, NY 10543 (the
“Borrower”), in favor of Anna Kazanchyan, M.D., at 25 Allegra Court, White
Plains, NY 10603 (the “Lender”).
 
FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby acknowledged
by the delivery of fourteen million (14,000,000) shares of common stock, par
value $.0001 per share (the “Common Stock”) of Heratsi Pharmaceuticals, Inc.,
the undersigned Borrower hereby promises to pay to the order of the Lender at 25
Allegra Court, White Plains, NY 10603, or such other place as Lender may
designate in writing, the principal sum of $33,300, with interest thereon at an
annual rate equal to nine and one-quarter percent (9.25%). The payments shall be
by wire transfer of funds to an account designated by Lender in writing to
Borrower.
 
The entire outstanding unpaid principal balance of and accrued interest on this
Note shall, if not previously paid, be finally due and payable (the “Maturity
Date”) in cash within two business days after the Borrower has (i) completed a
transaction (a “Shell Merger”) pursuant to which the Borrower is no longer a
“shell company” as defined in Rule 12b-2 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and (ii) has received
approval to commence the trading of its securities on the Pink Sheets LLC, the
Nasdaq Over-the-Counter Bulletin Board or other established trading market
equivalent or better thereto (the “Market Approval”). If Borrower shall fail to
pay the outstanding principal balance of this Note when required, or any other
Event of Default (as hereinafter defined) shall occur, interest shall accrue at
the Default Rate (as herein defined).
 
The Borrower, in its discretion, may prepay the principal sum, in full or in
part, with accrued interest thereon, at any time without any pre-payment
penalty.
 
Any payment made by Borrower, via the mail, shall be deemed received by Lender
when actually received by Lender. All payments must be made promptly on the due
date of each payment as required herein, time being of the essence. Borrower
hereby expressly assumes all risks of loss or liability resulting from
non-delivery of any payments transmitted by mail or in any other manner.
 
No delay or failure of Lender in exercising any right, remedy, power or
privilege under this Note or pursuant to any applicable law shall be deemed to
constitute a course of conduct inconsistent with Lender’s right at any time,
before or after any default hereunder to demand strict adherence to the terms of
this Note.
 
The failure of the Borrower to pay principal on the Note when due hereunder or
any other breach by the Borrower of its obligations under this Note shall
constitute an “Event of Default” under this Note. It also shall be deemed an
Event of Default hereunder if Borrower shall fail to timely make any required
filings with the Securities and Exchange Commission under the Exchange Act,
unless an extension of time is permitted and claimed under Rule 12b-25
promulgated under the Exchange Act.


The following also shall be deemed Events of Default hereunder:


(i) Borrower shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within five days after the date on which notice of such failure or
breach shall have been delivered;
 
3

--------------------------------------------------------------------------------




(ii) Borrower shall fail to observe or perform any of their respective
obligations owed to Lender or any other covenant, agreement, representation or
warranty contained in, or otherwise commit any breach hereunder, under the
Redemption Agreement between Borrower and Lender of even date herewith or in any
other agreement executed in connection herewith or therewith;


(iii) Borrower or any of its subsidiaries shall commence, or there shall be
commenced against Borrower or any subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Borrower or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Borrower or any subsidiary, or there is
commenced against Borrower or any subsidiary any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or Borrower
or any subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or Borrower or
any subsidiary suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 60 days; or Borrower or any subsidiary makes a general
assignment for the benefit of creditors; or Borrower or any subsidiary shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or Borrower or any subsidiary shall call
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or Borrower or any subsidiary shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by Borrower or
any subsidiary for the purpose of effecting any of the foregoing; or


(iv) Borrower or any subsidiary shall default or an event of default shall exist
in any of its respective obligations under any other note or any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of Borrower or any subsidiary,
whether such indebtedness now exists or shall hereafter be created and such
default shall result in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable,
including without limitation, any other notes of the Borrower in favor of the
Lender hereunder.


If an Event of Default shall occur hereunder, unless another remedy is expressly
provided for herein, the entire unpaid principal balance and all accrued
interest under this Note shall become immediately due and payable together with
(to the extent permitted under applicable law) any and all costs and attorneys
fees incurred by Lender in collecting or enforcing the payment.


If a Shell Merger has not been completed within one year of the date of this
Note, then, at anytime thereafter, unless all principal and interest outstanding
on this Note shall have previously been paid, upon written notice from Lender to
Borrower, upon written notice to the escrow agent under the Escrow Agreement,
Borrower immediately shall reissue to Lender the fourteen million (14,000,000)
shares (the “Kazanchyan Shares”) of Common Stock then held in escrow in exchange
for the cancellation of this Note, and Borrower shall receive from the escrow
agent and redeem, for a nominal purchase price equal to the par value thereof,
fourteen million (14,000,000) shares of Common Stock owned by Appian
International, LLC. Such Kazanchyan Shares shall represent all then outstanding
shares of capital stock of the Borrower, on a fully diluted basis. The parties
shall take such action and effect such filings as may be necessary, at the
expense of Borrower, applicable securities laws to ensure that the actions
described herein are in compliance therewith. Borrower’s failure to take any
action described herein shall be deemed an Event of Default hereunder.


If a Shell Merger has been completed within one year of the date of this Note,
but as of the one year anniversary of this Note Borrower has not received Market
Approval, then notwithstanding failure to receive Market Approval, all then
outstanding principal and interest hereon shall become immediately due and
payable without demand by Lender. Borrower’s failure to take any action
described herein shall be deemed an Event of Default hereunder.
 
4

--------------------------------------------------------------------------------




If a Shell Merger and Market Approval have not been obtained within one year of
the date of this Note, in addition to interest accruing at the Default Rate (as
hereinafter defined), from and after the Maturity Date the Borrower shall issue,
for no additional consideration, to Lender 14,000 shares of Common Stock
(subject to adjustment to reflect forward and reverse stock splits,
recapitalizations, reorganizations and the like) on the Maturity Date and an
additional 14,000 shares of Common Stock (adjusted as described above) on each
one month anniversary of such Maturity Date until all outstanding principal and
interest hereon shall have been paid in full. The failure to issue any of the
shares of Common Stock described in this paragraph shall be deemed an Event of
Default hereunder.


Until this Note is paid in full, Borrower shall not issue any shares of its
Common Stock nor any direct or indirect rights to receive or acquire shares of
Common Stock other than in connection with a Shell Merger and thereafter, and
Borrower shall not effect any forward or reverse stock split, recapitalization,
reorganization or the like prior to completion of a Shell Merger without
Lender’s prior written consent.
 
If there is any Event of Default hereunder the entire balance of principal of
the Loan Amount then outstanding shall bear interest at 25% per annum (“Default
Rate”) thereafter. Such interest shall accrue from the date of this Note until
paid.
 
If there is any Event of Default hereunder, all payments hereunder shall be
applied first to the payment of accrued and unpaid interest on the principal of
this Note, accrued at the Default Rate as hereinafter provided; and second, to
the reduction of principal of this Note.
 
Borrower hereby waives presentment for payment, demand, protest, notice of
non-payment, notice of protest and diligence in collecting or bringing suit, and
agrees to any extension of time and partial payment before, at or after maturity
and further agrees that, if this Note is not paid when due or suit is brought,
to pay reasonable costs of collection including reasonable attorney’s fees. The
Borrower’s liabilities shall be with recourse and shall be absolute and
unconditional without regard to the liability of any other parties hereto.
 
Upon the occurrence of an Event of Default, the Lender shall have the right to
exercise any or all remedies it may have under applicable law. The Lender may
designate a third party to enforce such remedies.
 
The provisions of this Note and of all agreements between the Borrower and the
Lender are hereby expressly limited so that in no contingency or event
whatsoever shall the amount paid, or agreed to be paid, to the Lender for the
use, forbearance, or retention of the Loan Amount exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever, the
performance or fulfillment of any provision hereof or of any other agreement
between the Borrower and the Lender shall, at the time performance or
fulfillment of such provision shall be due, exceed the limit for interest
prescribed by law, then, ipso facto, the obligation to be performed or fulfilled
shall be reduced to such limit, and if, from any circumstance whatsoever, the
Borrower should ever receive as interest an amount which would exceed the
highest lawful rate, the amount which would be excessive Interest shall be
applied to the reduction of the principal balance owing hereunder (or, at the
Lender’s option, or if no principal shall be outstanding, be paid over to the
Borrower) and not to the payment of interest.
 
If any provision hereof shall, for any reason and to any extent, be invalid or
unenforceable, then the remainder of the instrument in which such provision is
contained, the application of the provision to other persons, entities or
circumstances, and any other instrument referred to herein shall not be affected
thereby but instead shall be enforceable to the maximum extent permitted by law.
 
When used in this Note, the singular number shall include the plural, the plural
shall include the singular and the use of any gender shall include all genders.
The term “Borrower” as used herein shall include the original Borrower of this
Note and any party who may subsequently become primarily liable for the payment
hereof. This Note may be assigned or transferred by Borrower. The term “Lender”
as used herein shall mean the original payee of this Note or, if this Note is
transferred, the then holder of this Note, provided that, until written notice
is given to the Borrower designating another party as the Lender, the Borrower
may consider the Lender to be the original Lender or the party last designated
as the Lender in a written notice to the Borrower. Notwithstanding the
foregoing, Borrower may not assign or transfer the Note or any of its
obligations hereunder without the prior written consent of Lender, in her sole
discretion, and in the event Borrower assigns or transfers the Note, it will
remain liable for any default by the assignee. The parties agree that time is of
the essence under this Note with regard to all obligations to be performed
hereunder by the Borrower.
 
5

--------------------------------------------------------------------------------


 
All notices, consent or other instruments or communications provided for under
this Note shall be in writing, signed by the party giving the same, and shall be
deemed properly given and received (i) the date delivered, if delivered by
personal delivery or overnight courier as against written receipt therefore or
by confirmed facsimile transmission or (ii) three business days after mailed, if
sent by registered or certified mail, postage prepaid, to the address set forth
above, or to such other address as a party may designate by written notice to
the other party. Notwithstanding the foregoing, any payment of cash or Common
Stock by Borrower hereunder shall be deemed given only when actually received by
Lender.
 
Regardless of the place of its execution, this Note shall be construed and
enforced in accordance with the laws of the State of Delaware for contracts to
be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.
 
AGREED TO AND ACCEPTED this ____ day of November 2007:
 
Lender:  Anna Kazanchyan, M.D.
 
   ____________________________________________
   By: Anna Kazanchyan, M.D.
 
Borrower:  Heratsi Pharmaceuticals, Inc.
 
   ____________________________________________
   By: Anna Kazanchyan, M.D., President




6

--------------------------------------------------------------------------------




EXHIBIT B


ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of November __, 2007, by and
among Anna Kazanchyan, M.D., with an address at 25 Allegra Court, White Plains,
NY 10603 (“Kazanchyan”), Appian International, LLC, a New Mexico limited
liability company with an address at 5 Viaggio Lane, Foothill Ranch, CA 92610
(“Appian”), Heratsi Pharmaceuticals, Inc., a Delaware corporation with an
address at 933 Mamaroneck Avenue, Suite 103, Mamaroneck, NY 10543 (the
“Company”) and Feldman Weinstein & Smith LLP, having an address at 420 Lexington
Avenue, Suite 2620, New York, NY 10170 (the “Escrow Agent”). Capitalized terms
used but not defined herein shall have the meanings set forth in the Promissory
Notes, Common Stock Purchase Agreement and Redemption Agreement referred to in
the recitals. Hereinafter, Kazanchyan, Appian and the Company shall be referred
to as the “Parties”, each a “Party.”


WHEREAS, the Escrow Agent has been advised that the Company has sold an
aggregate of 14,000,000 shares (the “Appian Shares”) of its common stock, par
value $.0001 per share (the “Common Stock”) to Appian in consideration for
$16,700 cash and that certain promissory note in the principal amount of $33,300
issued by Appian in favor of the Company (the “Appian Note”), pursuant to that
certain common stock purchase agreement, dated as of the date hereof, by and
between the Company and Appian (the “Common Stock Purchase Agreement”);


WHEREAS, the Escrow Agent also has been advised that the Company has purchased
an aggregate of 14,000,000 shares (the “Kazanchyan Shares” and together with the
Appian Shares, the “Shares”) of Common Stock from Kazanchyan in consideration
for $16,700 cash and that certain promissory note in the principal amount of
$33,300 issued by the Company in favor of Kazanchyan (the “Kazanchyan Note” and
together with the Appian Note, the “Notes”), pursuant to that certain redemption
agreement, dated as of the date hereof, by and between the Company and
Kazanchyan (the “Redemption Agreement”);


WHEREAS, the Parties have requested that the Escrow Agent hold in escrow and
then distribute the Shares to be released to certain Parties pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
TERMS OF ESCROW


1.1  The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Shares, as well as blank stock
powers with respect thereto, pursuant to the terms hereof. The Shares and blank
stock powers will be held by the Escrow Agent in a secured location.
 
1.2 The Shares shall be issued to the Parties and released by the Escrow Agent
as follows:
 
(a)  If under the terms and conditions set forth in the Notes, the Common Stock
Purchase Agreement and Redemption Agreement, a Party believes that certain
Shares may be released from the Escrow Agent, then such Party (the “Requesting
Party”) shall send written notice to the Escrow Agent via facsimile at (212)
997-4242 (the “Request Notice”). Such Request Notice shall constitute
irrevocable instructions to the Escrow Agent to release and issue the Shares to
the Party specified in the Request Notice.
 
(b) Upon receipt of the Request Notice, the Escrow Agent shall send written
notice (the “Release Notice”) to all Parties except the Requesting Party (the
“Remaining Parties”), indicating that it received the Request Notice to release
the Shares. If the Remaining Parties each do not object in writing within three
business days of receiving the Release Notice, the Escrow Agent shall release
the Shares as provided for in the Request Notice.
 
7

--------------------------------------------------------------------------------


 
(c) In the event the Escrow Agent shall receive written objection from either or
both of the Remaining Parties within three business days from such Party’s
receipt of the Release Notice, the Escrow Agent shall not release the Shares
unless and until all of the Parties have sent written instruction (the
“Instruction”) to the Escrow Agent by facsimile at (212) 997-4242 indicating
that the Parties have reached an agreement concerning the Shares and instructing
the Escrow Agent as to the disposition of the Shares. The Escrow Agent shall
release the Shares in such manner as set forth in the Instruction. If the Escrow
Agent does not receive an Instruction within five business days from the receipt
of a written objection, Escrow Agent shall have the right, but not the
obligation, to deposit the Shares with the clerk of a court in New York County,
New York State and give written notice of such deposit to the Parties. Upon such
deposit or other disbursement in accordance with the terms of this Agreement,
Escrow Agent shall be relieved and discharged from all further obligations and
responsibilities hereunder. The Escrow Agent shall not incur any liability
whatsoever for acting upon any notice, direction, waiver, receipt, consent,
certificate, authorization, power of attorney or other paper or document
purporting and believed by the Escrow Agent to be genuine and to be signed and
presented by the proper person or persons.
 
1.3 The parties acknowledge that, although the Escrow Agent is holding the
Shares, the Escrow Agent is acting solely as a stakeholder at their request and
for their convenience and that Escrow Agent shall not be liable to either party
for any act or omission on its part unless taken or suffered in bad faith or in
willful disregard of this contract on the part of Escrow Agent.


ARTICLE II
MISCELLANEOUS


2.1 No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2 Unless otherwise specified herein, all notices or other communications
required or permitted hereunder shall be in writing, and shall be sent by fax,
overnight courier, registered or certified mail, postage prepaid, return receipt
requested, and shall be deemed properly given and received as set forth in the
Note.
 
2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors, assigns, heirs and legatees of the parties hereto.
 
2.4 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by their respective agents duly authorized in writing
or as otherwise expressly permitted herein.
 
2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
8

--------------------------------------------------------------------------------


 
2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York.
 
2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, Appian, Kazanchyan and the
Escrow Agent.
 
2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, excepting only its own gross negligence or willful misconduct,
and any act done or omitted by the Escrow Agent pursuant to the advice of the
Escrow Agent’s attorneys-at-law (other than Escrow Agent itself) shall be
conclusive evidence of such good faith.
 
2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Common Stock Purchase Agreement, Redemption
Agreement or any documents or papers deposited or called for thereunder or
hereunder.
 
2.11 The Escrow Agent shall be entitled to employ such legal counsel, and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Escrow Agent has acted as legal counsel for the Company, and may
continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Each of the parties
hereto consents to the Escrow Agent in such capacity as legal counsel for the
Company and waives any claim that such representation represents a conflict of
interest on the part of the Escrow Agent. The Company understands that the
Company and the Escrow Agent are relying explicitly on the foregoing provision
in entering into this Escrow Agreement.
 
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by written notice to the Company,
Kazanchyan and Appian. In the event of any such resignation, the Company,
Kazanchyan and Appian shall appoint a successor Escrow Agent.
 
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Shares held by the
Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (i) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of said Shares until such disputes
shall have been settled either by mutual written agreement of the parties
concerned by a final order, decree or judgment of a board of arbitration or a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings, or (ii) to deliver the
Shares and any other property and documents held by the Escrow Agent hereunder
to a state or Federal court having competent subject matter jurisdiction and
located in the State and City of New York in accordance with the applicable
procedure therefor.
 
9

--------------------------------------------------------------------------------


 
2.15 The Company, Kazanchyan and Appian agree jointly and severally to indemnify
and hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses
(including reasonable attorneys’ fees) in any way arising from or relating to
the duties or performance of the Escrow Agent hereunder or the transactions
contemplated hereby or by the Common Stock Purchase Agreement and Note other
than any such claim, liability, cost or expense to the extent the same shall
have been determined by final, nonappealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct of the Escrow Agent.
 
2.16  This Agreement and any amendment or modification of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.




[Remainder of Page Intentionally Left Blank]


 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
this __ day of November, 2007.
 
PARTIES:

 
ANNA KAZANCHYAN, M.D.





By: _________________________________________
Anna Kazanchyan, M.D.





APPIAN INTERNATIONAL, LLC





By: ________________________________________
Chris Lotito, Acting Manager



HERATSI PHARMACEUTICALS, INC.





By: ________________________________________
Anna Kazanchyan, M.D., President

 
ESCROW AGENT:
 
FELDMAN WEINSTEIN & SMITH LLP





By: _________________________________________
David N. Feldman, Partner




11

--------------------------------------------------------------------------------


 
 